Title: To James Madison from Pierpont Edwards, 3 June 1813 (Abstract)
From: Edwards, Pierpont
To: Madison, James


3 June 1813, Bridgeport. “If my recollection is correct, Robert Fairchild Esqr, the present marshall of the district of Connecticut, was appointed to that office on the month of June 1809, and his term will therefore expire in this month. I did not recommend Mr Fairchild to be appointed to that office, and it is true that I at that time was desirous that another gentleman shou’d be appointed. Justice to Mr Fairchild however demands of me to say that no man cou’d have discharged the duties of the office of marshall with more faithfulness promptness ability and integrity than Mr Fair[c]hild has discharged them while he has been in office, and shou’d he not be reappointed it will be an ⟨event⟩ ⟨extremely?⟩ to be deplored.”
